Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon initial review of the application, the examiner is unable to locate in the drawings a feature corresponding to the claimed engagement portion. Moreover, the feature appears to be mentioned just once in the specification text, that recitation being in [0003] that is part of the Summary of the claimed invention. Given the brevity of the description in the instant application Summary (that is usual in any patent application) and the lack of specific references to any drawings therein (again something that not uncommon), it is difficult to determine the feature to which the claimed engagement portion refers.
Since many, if not all of the claims recite the noted engagement portion, this issue could result in an unnecessary delay in prosecution of the patent application. The examiner notes that in addition to the usual desirability to minimize prosecution in any patent application, it appears important to applicant that prosecution not be delayed in the 
Therefore, in addition to making an election as required herein, the applicant is requested to specifically point out in the next reply the feature that corresponds to the claimed engagement portion. Additionally, should it prove accurate that the application does not in fact specifically point to the feature in any drawing (and the Detailed Description does not mention it), the applicant should consider filing appropriate amendments including a drawing that specifically shows the feature in question (by numeral) along with the next reply. 
This application contains claims directed to the following patentably distinct species:
Group 1, the species of Figs 1-9;
Group 2, the species of Figs 10-15;
Group 3, the species of Figs 16-17;
Group 4, the species of Figs 18-19;
Group 5, the species of Figs 20-21.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require different fields of search and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 







/JACOB K ACKUN/Primary Examiner, Art Unit 3736